No. 04-00-00182-CR

Alonzo MUNOZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 79th Judicial District Court, Brooks County, Texas
Trial Court No. 92-01-02983-CR
Honorable Terry A. Canales, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	May 10, 2000


DISMISSED FOR LACK OF JURISDICTION

	The trial court imposed sentence on September 16, 1999, and appellant timely filed a motion
for new trial on October 1, 1999. The deadline for filing a notice of appeal was therefore December
15, 1999. Tex. R. App. P. 26.2(a)(2). A notice of appeal was not filed until December 20, 1999, and
appellant did not file a timely motion for extension of time to file the notice of appeal. See Tex. R.
App. P. 26.3. Accordingly, on March 31, 2000,we ordered Muñoz to show cause, no later than April
14, 2000, why his appeal should not be dismissed for want of jurisdiction. No response has been
filed.

	Because the notice of appeal in this case was not timely filed, we lack jurisdiction to entertain
the appeal.  See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth
Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of habeas corpus
pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-time appeals from
felony convictions). We therefore dismiss this appeal for want of jurisdiction.

							PER CURIAM

DO NOT PUBLISH